Citation Nr: 1641220	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss, right ear.

2.  Entitlement to service connection for bilateral flatfoot.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to August 1985.  He received the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in September 2011, a statement of the case was issued in November 2012, and a substantive appeal was received in December 2012.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2013; the transcript is of record.


FINDING OF FACT

On April 8, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in an April 2016 submission (04/08/2016 Correspondence) and, hence, there remain no allegations of errors of fact or law for appellate consideration.  The Board notes that the Veteran's representative submitted an informal hearing presentation in September 2016 on the above issues.  However, the Veteran had already withdrawn his appeal.  As such, the appeal no longer existed when the representative submitted the brief in September 2016.  See Hanson v. Brown, 9 Vet. App. 29, 31 (1996) ("[W]hen a claim is withdrawn by a veteran, it ceases to exist; it is no longer pending and it is not viable.").  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


